Citation Nr: 0516071	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  96-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left (minor) shoulder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from December 1979 to January 
1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 decision by 
the RO which, in part, denied an increase in the 10 percent 
evaluation assigned for the left shoulder disability.  By 
rating action in January 1996, the RO, in part, assigned an 
increased evaluation to 20 percent for the left shoulder 
disability.  The Board remanded the appeal to the RO for 
additional development in April 1998, October 1999, July 
2000, and June and October 2003.  The Board also undertook 
additional development of the appeal in July 2002.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The left shoulder disability is manifested by complaints 
of pain, acromioclavicular tenderness, mild arthritis, and 
limitation of motion to above shoulder level; no functional 
loss of use due to pain or during flare-ups has been 
demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the left shoulder are not met.  
38 U.S.C.A. §§ 501, 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, including Diagnostic Codes 5202-5010 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the April and September 1995 rating decisions, 
the January 1996 statement of the case, the October 1998, 
March 2002, July 2003, and December 2004, supplemental 
statements of the case (SSOC), the April 1998, October 1999, 
July 2000, and June and October 2003 Board remands, and in 
letters sent to the veteran in January and December 2002, 
June 2003, and April 2004 have provided the veteran with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  Furthermore, in letters received 
in June and August 2003, the veteran stated that he had no 
additional evidence to submitted and wanted his claim to be 
forwarded to the Board for appellate consideration.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case or to 
cause injury to the veteran.  The Board concludes that any 
such error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

A private medical report from Dr. M. Kent, dated in September 
1995, showed a history of left shoulder problems since an 
automobile accident in 1993.  The veteran declined 
arthroscopy on the shoulder in service because he was about 
to retire.  His complaints included severe pain with cracking 
and popping on motion of the shoulder.  He was in training to 
be a math teacher in a local school district.  On 
examination, there was tenderness directly over the anterior 
portion of the left shoulder and acromioclavicular joint with 
crepitus on motion.  The examiner indicated that flexion was 
to 70 degrees and to 60 degrees.  The diagnoses included 
probable torn rotator cuff of the left shoulder.  The 
examiner estimated that the veteran had 35 percent impairment 
of the left shoulder.  

During the pendency of this appeal, the veteran's left 
shoulder disability was examined by VA six times.  Except for 
the reported range of motion for flexion of the shoulder on 
the first two examinations, the veteran's complaints and the 
clinical findings were not materially different.  Therefore, 
for the sake of brevity, the Board will not report redundant 
findings.  

On VA general examination in December 1995, the veteran 
complained of decreased motion and popping in his left 
shoulder and said that he couldn't open the car door with his 
left hand.  Abduction of the left shoulder was limited to 45 
degrees with pain on internal rotation of the rotator cuff.  
The assessment included degenerative joint disease of the 
left shoulder.  

On VA joint examination in June 1998, the veteran complained 
of constant pain in the left shoulder with overhead work 
causing the most discomfort.  Internal rotation was to 45 
degrees, with external rotation and abduction to 75 degrees.  
There was pain on impingement testing, on palpation of the 
acromioclavicular (AC) joint, and with cross over testing, 
but no evidence of rotator cuff tear.  X-ray studies of the 
left shoulder were normal.  The impression included 
subacromial bursitis of the left shoulder, and evidence of AC 
joint degeneration clinically, without evidence of 
degeneration on x-ray evaluation.  

VA outpatient treatment records dated in December 199, 
included a comment that there was full range of motion in 
both shoulders.

On VA examination in February 2000, the veteran complained of 
shoulder discomfort with activities above shoulder level.  On 
examination, there was a slight prominence of the distal 
clavicle on the left compared to the right which was quite 
tender to palpation.  There was tenderness on cross-chest 
adduction and with palpation of the anterior acromion.  
Impingement sign was positive.  Internal rotation possible to 
the iliac crest with external rotation of 50 degrees.  Active 
elevation of the shoulder was to 150 degrees with abduction 
to 120 degrees.  Passive elevation and abduction was to 170 
degrees.  X-ray studies showed mild degenerative changes in 
the AC joint.  The glenohumeral joint was intact, and there 
was Type II acromion, without subluxation, fracture, or 
injury.  The impression included left shoulder impingement 
and AC joint arthropathy probably due to history of mild AC 
joint separation.  The examiner commented that the left (non-
dominant) shoulder disability caused difficulty with reaching 
across the chest and with internal rotation.  In combination 
with his neck disability, pain could cause perceived 
incoordination in the left shoulder with fatigue and 
weakness.  

When examined by VA in November 2000, the veteran reported no 
change in his symptoms but said that he got some symptomatic 
relief with rest and medications.  Active and passive range 
of motion revealed abduction to 90 degrees, elevation was 
from 150 to 180 degrees, with external and internal rotation 
to 50 degrees.  Impingement sign was negative in both the 
Neer and Hawkins positions, and cross-chest adduction sign 
was positive.  There was tenderness to palpation over the AC 
joint and some crepitation.  X-ray studies of the left 
shoulder were unchanged from the February 2000 examination.  
The impression was post-traumatic arthritis of the AC joint.  
The examiner commented that the veteran probably had an old 
grade 2 or 3 AC joint separation resulting in some AC 
arthrosis.  

In an addendum report in April 2001, the examiner reported 
that the majority of the veteran's left shoulder symptoms 
were related to the AC joint injury with residual weakened 
movement beginning at 110 degrees of elevation.  He opined 
that a flare-up could significantly affect shoulder function.  

When examined by VA in March 2003, the examiner indicated 
that he had reviewed the claims file and included a detailed 
description of the veteran complaints and clinical findings.  
The veteran reported chronic pain, particularly with 
activities, and said that he can't sleep on his left side and 
has difficulty carrying heavy objects in his left hand or 
doing overhead activities.  Forward flexion was from 0 to 160 
degrees, elevation was from 0 to 155 degrees, internal 
rotation was 0 to 90 degrees, and external rotation was from 
0 to 60 degrees.  Haskins, Neer's, and supraspinatus 
isolation testing were negative and cross arm reduction 
testing was positive.  There was tenderness to palpation over 
the AC joint.  X-rays studies were unchanged.  

On VA examination in July 2003, the examiner noted that the 
claims file was reviewed and provided a detailed description 
of the veteran's complaints, medical history, and current 
clinical findings.  The veteran reported pain in the shoulder 
everyday, mostly to a mild degree, with inflammation once a 
week from use, particularly on overhead activities.  He gets 
sore from these flare-ups but did not lose any additional 
range of motion or stiffness.  He works as a teacher for 
computer programming which involves some writing on a 
chalkboard, an activity that causes some pain but did not 
result in any lost time at work.  Most of his pain was from 
chores involving overhead activities around the house.  On 
examination, active elevation was to 170 degrees with active 
abduction to 150 degrees.  Passive abduction and elevation 
was to 175 degrees.  Internal rotation was to 90 degrees with 
external rotation to 80 degrees.  There was mild to moderate 
tenderness over the AC joint with negative impingement.  
Strength in the rotator cuff and deltoid was 4+/5, and there 
was no apprehension or instability in the shoulder joint.  
The impression included mild degenerative changes in the AC 
joint mostly likely due to an old AC separation.  There was 
only very minimal limitation of active abduction and no 
limitation of passive motion or ankylosis.  There was no 
weakened movement, excess fatigability, or incoordination, 
and no additional loss of motion or ankylosis with repetitive 
movement.  During flare-ups, the examiner opined that while 
this would cause him some soreness, there was no evidence of 
any additional loss of motion or ankylosis either on 
examination or by way of history from the veteran.  

In a statement received in August 2003, the veteran reported 
that he was misquoted on the July 2003 examination in that he 
reported chronic pain in the left shoulder daily, and that 
when his shoulder got sore, he couldn't use his left arm to 
do his job or to do house chores on the weekends.  

Law & Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  

 
The veteran is currently assigned a 20 percent evaluation for 
his left (minor) shoulder disability under Diagnostic Codes 
(DC) 5201-5010.  DC 5201 provides as follows:  

5201  Arm, limitation of motion of:                                        
Major           Minor
  To 25° from 
side.............................................................  40............  
30   
  Midway between side and shoulder level...........................  
30............  20   
  At shoulder 
level............................................................  20............  20   
Traumatic arthritis is rated under DC 5003, the code for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2004).  
DC 5003 specifies that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation - the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation.  38 C.F.R. 
§ 4.71.  

Although the clinical findings from the six VA examinations 
during the pendency of this appeal have addressed the 
veteran's complaints and reported objective manifestations 
likely related to the left shoulder disability, the findings 
from the most recent examination in July 2003 were more 
detailed and provided specific responses to the questions 
concerning functional limitation under the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995). As noted above, except for 
flexion of the shoulder on VA examinations in December 1995 
and June 1998, the clinical findings on all of the 
examinations were not materially different.  Accordingly, the 
Board will rely predominantly on the findings from this 
report in arriving at its decision.  

In order to receive a schedular evaluation greater than 20 
percent under DC 5201, the disability picture would need to 
approximate a finding that his left shoulder motion (active) 
was limited to 25 degrees from his side.  Such a finding has 
not been demonstrated by the clinical evidence of record.  
The most restricted range of motion of the left shoulder was 
to 45 degrees, which corresponded to limitation to midway 
between the side and shoulder.  Based on this finding alone, 
the RO assigned an increased rating to 20 percent in January 
1996.  When examined in June 1998 motion was limited to 70 
degrees which showed some improvement but was still within 
midway between side and shoulder level.  However, on all 
subsequent VA examinations in February and November 2000, and 
March and July 2003, the veteran had no more than mild 
limitation of motion and was able to raise his left arm above 
shoulder level.  Absent evidence of limitation of motion to 
25 degrees from side or less, there is no basis for the 
assignment of a schedular rating higher than 20 percent based 
on actual loss of range of motion.  

The Board has also examined all other diagnostic codes 
pertinent to the shoulder.  There is no evidenceof ankylosis 
of the shoulder.  Rather, motion is still shown to be 
present.  Thus, DC 5200 is not for application.  X-ray 
studies of the left shoulder showed no pertinent 
abnormalities other than mild degenerative changes.  That is, 
there was no evidence of malunion, fibrous union, nonunion 
with false flail joint, or loss of head of the humerus (flail 
shoulder).  Thus, a rating in excess of 20 percent under DC 
5202 is not warranted.  The maximum rating for impairment of 
the clavicle and scapula is 20 percent, so assignment of a 
disability rating under DC 5203 would provide no advantage to 
the veteran.  These diagnostic codes are factually 
inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, while the veteran complained of chronic pain in 
his left shoulder with overhead use, there was no objective 
evidence of any functional loss on the recent VA examination.  
The veteran indicated that he is able to function even during 
flare-ups by taking medication and, more important, he has 
not reported any lost time at work because of his left 
shoulder disability.  As noted above, the veteran has good 
strength and only mild restricted range of motion in the left 
shoulder.  Furthermore, the question of functional loss under 
DeLuca was specifically addressed by the examiner in July 
2003, at which time he stated that there was no functional 
loss due to pain, incoordination, fatigue, weakness, or lack 
of endurance, including with flare-ups.  

It is acknowledged that the veteran has subjective complaints 
of pain affecting his ability to engage in activities 
requiring overhead work.  In this case, however, while he 
complained of pain associated with his left shoulder, "a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Here, there was no objective 
observations of pain or functional loss of the left shoulder 
on any of the examinations conducted during the pendency of 
this appeal and, in particular, on either of the two most 
current VA examinations discussed above.  While the veteran 
asserted recently that he can not use his left arm during 
flare-ups, he did not dispute his statement on the July 2003 
VA examination that, during flare-ups, the left shoulder 
disability did not prevent him from doing his job as a 
computer programming instructor.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  As 
there is no objective evidence of any functional loss of use 
due to pain or on flare-ups, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.  


ORDER

An increased evaluation for degenerative joint disease of the 
left shoulder is denied.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


